                   UNITED STATES DISTRICT COURT
                              FOR THE
                        DISTRICT OF VERMONT

CHARLES C. FREIHOFER, III,    )
                              )
          Plaintiff,          )
                              )
          v.                  )      Case No. 2:17-cv-149
                              )
VERMONT COUNTRY FOODS, INC., )
NEW ENGLAND COUNTRY FOODS,    )
LLC, M. PETER THOMSON,        )
individually and as President )
and Director of Vermont       )
Country Foods, Inc. and       )
Managing Member of New        )
England Country Foods, LLC,   )
                              )
          Defendants.         )

                         OPINION AND ORDER

     Plaintiff Charles Freihofer brings this private federal

securities action against Defendants Vermont Country Foods, Inc.

(“VCF”), New England Country Foods, LLC (“NECF”), and Defendant

Peter Thomson pursuant to § 10(b) of the Securities and Exchange

Act of 1934 (“Exchange Act”).    Freihofer’s allegations

essentially consist of two claims: (1) that Defendants withheld

information and made fraudulent misrepresentations as they

transferred all valuable assets from VCF to NECF, and (2) that

Defendants must provide him with certain documentation and an

accounting.   Defendants now move for summary judgment, arguing

that Freihofer’s fraud claim is barred by a five-year statue of

repose, that his requests for documents are moot, and that he is

not entitled to an accounting.    For the reasons set forth below,

the motion for summary judgment (ECF No. 35) is granted.
                            Background

     In April 1995, after discussions with VCF President Peter

Thomson, Freihofer invested $100,000 in VCF.   This initial

investment granted Freihofer 11,103.22 VCF shares, with $70,000

of the investment booked as debt owed to him by VCF.    Over the

following five years, Freihofer made additional investments in

VCF such that by mid-2000 he owned 34,346.55 shares and VCF owed

him $164,900.

     On December 31, 2000, all debt owed to Freihofer was

converted into equity.   Freihofer agreed to the conversion in

writing.   After the conversion, he owned 96,787.57 VCF shares.

     In February 2002, Freihofer loaned VCF and Thomson $25,000.

In April 2002, after VCF failed to repay the loan, Freihofer

resigned from the company’s board of directors.   He alleges that

he was compelled to resign not only because of the unpaid loan,

but also because VCF and Thomson consistently failed to follow

VCF’s bylaws with respect to shareholder meetings, votes on

resolutions, and distribution of information to shareholders.

Freihofer claims that after he resigned, VCF stopped sending him

information about the company despite his status as a

shareholder.

     Freihofer did not make any further investments or provide

any additional loans to VCF.   He did threaten legal action to

enforce his rights under the $25,000 loan.


                                 2
     In early 2005, VCF entered into a workout agreement

allegedly to satisfy claims of creditors.   During that same time

period, Thomson and VCF created NECF.   VCF product lines and

intellectual property were licensed to NECF, and VCF shareholders

were given ownership interests in NECF.   Freihofer did not

authorize or consent to the transfer of his shares from VCF to

NECF.

     Freihofer asserts that beginning in 2006, when he first

learned of the existence of NECF,1 to the present day, Defendants

have offered a variety of reasons for the formation of NECF.

Those reasons have included: that NECF was established in order

to comply with a new state law requiring a company using the word

“Vermont” in its corporate name to actually produce products in

Vermont; that VCF was a holding company for NECF; that NECF was

formed to protect VCF from having to file for Chapter 11

bankruptcy; and that VCF was acting as a tax shelter due to its

operating loss.   Freihofer claims that those stated reasons were

false and fraudulent, and that NECF was in fact established to

transfer all value out of VCF into a single-member managed

entity.   That single-member entity allegedly enhanced Thomson’s



     1
      Freihofer’s court filings are not consistent with respect
to when he first discovered NECF’s existence. The Complaint
states that Freihofer was unaware of NECF prior to February 2009.
ECF No. 1 at 16. Freihofer’s statement of material facts states
that he first learned of the existence of NECF in 2006. ECF No.
41-2 at 4.

                                 3
ability to direct and manipulate the course of the company

without interference from shareholders.

     Thomson communicated VCF’s role as a holding company for

NECF, with an exclusive licensing agreement granted to NECF, in a

letter to Freihofer dated February 13, 2009.    Freihofer asserts

that Thomson’s communications with him ceased entirely after

approximately January 2011.   Despite this lack of communication,

Freihofer submits that the scheme to defraud and misguide him has

continued to the present day.   For support, he cites “back room”

private communications among Thomson and NECF’s executive

committee members, including Albert Freihofer, David Gibbons, and

James Gibbons.

     Examples of such “back room” communications include

communications between Thomson and James Gibbons in the summer of

2010, in which the two discussed the equity positions of VCF and

NECF.   Freihofer contends that in those communications, Thomson

joked about the ease of manipulating VCF and forming NECF.   In a

September 2011 email to James Gibbons, Albert Freihofer, and

David Gibbons, Thomson reportedly discussed the potential for his

equity positions.   In March 2014, Thomson emailed James Gibbons

to discuss establishing restricted stock units, which Freihofer

characterizes as an effort “to manipulate the assets and net

operating loss of Defendant VCF.”    ECF No. 41-2.

     Freihofer alleges that Defendants’ fraudulent scheme is


                                 4
further evidenced by the distribution of Schedule K-1 Tax forms

to the members of NECF’s executive committee, but not to

Freihofer, for the years 2005 through 2011.    In 2014, Albert

Freihofer was reportedly unable to obtain additional Schedule K-1

Tax forms from Thomson.   In 2018, Thomson acknowledged to NECF

executive committee members that he had been under audit by the

Internal Revenue Service, and opined that it might be time to

reorganize and restructure VCF.

     Freihofer filed his Complaint in this case on August 7,

2017.   In addition to alleging misrepresentations and omissions,

the Complaint claims that Defendants breached Freihofer’s right

under Vermont law to examine the corporate records, and that he

is entitled to an accounting.    Defendants now move for summary

judgment on all claims.

                             Discussion

I.   Summary Judgment Standard

     Summary judgment is appropriate when “the movant shows that

there is no genuine dispute as to any material fact and the

movant is entitled to summary judgment as a matter of law.”      Fed.

R. Civ. P. 56(a).    “An issue of fact is ‘genuine’ if the evidence

is such that a reasonable jury could return a verdict for the

non-moving party.”    Senno v. Elmsford Union Free Sch. Dist., 812

F. Supp. 2d 454, 467 (S.D.N.Y. 2011) (quoting SCR Joint Venture

L.P. v. Warshawsky, 559 F.3d 133, 137 (2d Cir. 2009)).     A fact is


                                  5
“material” if it might affect the outcome of the litigation under

the governing law.    Id.

      In deciding a motion for summary judgment, the Court

construes the facts in the light most favorable to the nonmovant

and resolves all ambiguities and draws all reasonable inferences

against the movant.    Brod v. Omya, Inc., 653 F.3d 156, 164 (2d

Cir. 2011).    The nonmovant, however, may not rely on unsupported

assertions or conjecture in opposing summary judgment.       Goenaga

v. March of Dimes Birth Defects Found., 51 F.3d 14, 18 (2d Cir.

1995).    Rather, the nonmovant “must set forth significant,

probative evidence on which a reasonable fact-finder could decide

in its favor.”    Senno, 812 F. Supp. 2d at 467–68 (citing Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 256–57 (1986)).

II.   The Exchange Act’s Statute of Repose

      VCF first argues that Freihofer’s fraud claim is untimely.

The Exchange Act, 28 U.S.C. § 1658(b), provides that a claim “may

be brought not later than the earlier of (1) 2 years after the

discovery of facts constituting the violation; or (2) 5 years

after such violation.”      28 U.S.C. § 1658(b).   The latter, five-

year limitation period has been interpreted as a statute of

repose.    See P. Stolz Family P’ship L.P. v. Daum, 355 F.3d 92,

104 (2d Cir. 2004).

      A statute of repose is enacted to provide “explicit and

certain protection to defendants.”      See Cal. Pub. Emps.’ Ret.


                                    6
Sys. v. ANZ Secs., Inc., 137 S. Ct. 2042, 2049 (2017).       Statutes

of repose “effect a legislative judgment that a defendant should

be free from liability after the legislatively determined period

of time.”   CTS Corp. v. Waldburger, 134 S. Ct. 2175, 2183 (2014).

Because the repose period is intended to provide certainty, it

cannot be extended by equitable tolling.       Cal. Pub. Emps.’ Ret.

Sys., 137 S. Ct. at 2051 (“[t]he purpose and effect of a statute

of repose . . . is to override customary tolling rules arising

from the equitable powers of courts”; P. Stolz Family P’ship L.P.

v. Daum, 355 F.3d 92, 102-03 (2d Cir. 2004) (“a statute of repose

begins to run without interruption once the necessary triggering

event has occurred, even if equitable considerations would

warrant tolling or even if the plaintiff has not yet, or could

not yet have, discovered that she has a cause of action.”).

     Freihofer filed his Complaint in 2017, thus setting the

repose period at 2012.   He did not receive communications from

Defendants during the five-year period preceding his Complaint.

He contends, however, that this case presents an ongoing scheme

to defraud that commenced before 2012 and continues to the

present day.   Freihofer submits that because the scheme is

continuous, Defendants can be held liable for their entire course

of conduct, including actions that occurred prior to the repose

period.   This type of legal theory is commonly referred to as the

continuing violations doctrine.       See, e.g., Marini v. Adamo, 995


                                  7
F. Supp. 2d 155, 183 (E.D.N.Y. 2014) (“The continuing violations

doctrine (sometimes called the continuing wrong doctrine) allows

a plaintiff to bring an action for a violation that occurs

outside the repose period when a series of misrepresentations

have been made and the last misrepresentation occurred during the

repose period.”).

     Courts are divided as to whether a plaintiff can evade the

five-year repose rule by alleging continuing violations.     “Some

district courts . . . have applied [a continuing violations

theory] to blunt the statute of repose.”     Howe v. Shchekin, 238

F. Supp. 3d 1046, 1050 (N.D. Ill. 2017).    “But a majority of

courts have rejected the continuing fraudulent scheme theory with

respect to Section 10(b) claims.”     W. Virginia Pipe Trades Health

& Welfare Fund v. Medtronic, Inc., 299 F. Supp. 3d 1055, 1063–64

(D. Minn. 2018); see also Howe, 238 F. Supp. 3d at 1050

(describing support for the continuing fraudulent scheme theory

as “tenous”); Carlucci v. Han, 886 F. Supp. 2d 497, 514 & n.9

(E.D. Va. 2012) (collecting cases).    As one court recently

determined, “[t]he plain language [of the statute] does not

permit a plaintiff to toll the repose period by producing

evidence of non-violating acts that occurred outside the repose

period even if they are sufficiently connected to the scheme to

create a chain to the original violating act.”     W. Virginia Pipe

Trades, 299 F. Supp. 3d at 1064 (citing Cal. Pub. Empls.’ Ret.


                                8
Sys., 137 S. Ct. at 2051.).

       Within the Second Circuit, district courts have reached

“diametrically opposite conclusions” on the issue.      Marini, 995

F. Supp. 2d 155 at 183–84; compare In re Comverse Tech., Inc.

Secs. Litig., 543 F. Supp. 2d 134, 155 (E.D.N.Y. 2008)(“The

weight of authority in this circuit is skeptical of the

application of the continuing violations doctrine in securities

fraud cases.”), with Plymouth Cty. Ret. Ass'n v. Schroeder,      576

F. Supp. 2d 360, 378 (E.D.N.Y. 2008) (“[T]he weight of authority,

including in this Circuit, dictates that the five year statute of

repose first runs from the date of the last alleged

misrepresentation regarding related subject matter.”).     Recently,

however, the district courts have been critical of using a

continuing violations theory to sidestep the five-year repose

period.    See, e.g., Marini, 995 F. Supp. 2d at 184.

       In Marini, the court relied first upon the Supreme Court’s

statement that “the statute of repose is ‘an unqualified bar’ on

10(b) claims.”    995 F. Supp. 2d at 183 (quoting Merck & Co., Inc.

v. Reynolds, 559 U.S. 633, 650 (2010)).    The court also cited

“the persuasive analysis of a majority of district courts

throughout the country that have rejected the continuing

violations doctrine in this context.”     Marini, 995 F. Supp. 2d at

184.    More recently, Kuwait Inv. Office v. Am. Int’l Grp., Inc.,

128 F. Supp. 3d 792, 808 (S.D.N.Y. 2015) held that a continuing

                                  9
violations theory “is unsupported by the plain language of the

statute. . . .   Since even one misstatement can give rise to a

‘violation’ for the purposes of the Exchange Act and, in turn,

the operation of Section 1658(b)(2), the expansion of ‘violation’

to include a series of misstatements and omissions would almost

certainly require the operation of equitable considerations.”

Kuwait Inv. Office, 128 F. Supp. at 808.

     Indeed, the continuing violations theory itself “has been

recognized by courts as an equitable tolling doctrine.”    Id.; see

also Plymouth Cty. Retirement Ass’n, 576 F. Supp. 2d at 376

(“plaintiff relies on a form of equitable tolling or continuing

violation theory”); Howe, 238 F. Supp. 3d at 1050 (“[T]o permit

the repose period to run only from the date of the last

misrepresentation in a series of misrepresentations would read

into the statute a form of equitable tolling that preserves

earlier misrepresentations.”).    The Supreme Court has expressly

forbidden equitable tolling when applying a statute of repose.

See Cal. Pub. Emps.’ Ret. Sys., 137 S. Ct. at 2051.    Accordingly,

the Court finds that Freihofer cannot avoid the repose statute by

alleging continuing violations.

     Freihofer relies In re Beacon Assoc. Litig., 282 F.R.D. 315

(S.D.N.Y. 2012), in which members of the plaintiff class had

purchased shares in a feeder fund that invested assets with the

now-notorious Bernie Madoff.   Plaintiffs alleged, among other


                                  10
things, material omissions by advisors to the fund.   Those

advisors had an ongoing duty to disclose their concerns about

Madoff, and failed to uphold that duty despite “frequent, even

weekly communications . . . about the investments in question.”

Id. at 324.   The court held that although the alleged

misrepresentations were made more than five years prior to the

filing of the Complaint, the claims were timely because of the

advisors’ ongoing duty to disclose, and the principle that “the

statute of repose ‘first runs from the date of the last alleged

misrepresentation [or omission] regarding related subject

matter.’” In re Beacon Assoc. Litig., 282 F.R.D. at 324 (quoting

Plymouth Cty. Retirement Ass’n, 576 F. Supp. 2d at 378).2

     In Plymouth Cty. Retirement Ass’n, the court acknowledged

that by asserting a continuing violations theory, the plaintiffs

were effectively arguing for equitable tolling.   576 F. Supp. 2d

at 376.   The Court nonetheless held that claims were timely for

false disclosures made both within and outside of the repose

period, “[a]s those statements made within the repose period

likely bear a factual nexus to statements made outside of the

repose period.”   Id. at 378.


     2
        The Second Circuit has rejected this principle in an
unpublished opinion, stating that “Plaintiff’s contention that
the period of repose begins to run at the time of the last
alleged misrepresentation (even when made after the final
purchase or sale of the securities) ignores the applicable
limitations period, and thus is devoid of merit.” Arnold v. KPMG
LLP, 334 F. App’x 349, 351 (2d Cir. 2009).

                                11
      Here, Freihofer’s claims cannot proceed based upon a

continuing violations, or equitable tolling, theory.    Most

significantly, the Supreme Court does not allow equitable tolling

in the context of a repose statute.    See Cal. Pub. Emps.’ Ret.

Sys., 137 S. Ct. at 2051.    Furthermore, Freihofer’s claim of

fraud arises out of the formation of NECF, of which he has been

aware since 2006.   While he claims that the reasons given for

NECF’s formation are false, he has known of those reasons since

at least the time of Thomson’s letter to him in February 2009.

To the extent Defendants have had a duty to communicate the

actual reasons for forming NECF, Freihofer knew that the

allegedly-fraudulent omissions would be continuing when they

stopped communicating with him in 2011.    Continued filings on

behalf of VCF as an active business are irrelevant, as

Freihofer’s primary concern has long been his acquired interest

in NECF.   Consequently, the relevant fraudulent acts took place

outside the repose period.

     The more recent internal communications cited by Freihofer

may serve as evidentiary support for his fraud theory, but do not

constitute independent securities law violations.    To recover

damages in a private securities fraud action, a plaintiff must

prove “(1) a material misrepresentation or omission by the

defendant; (2) scienter; (3) a connection between the

misrepresentation or omission and the purchase or sale of a


                                 12
security; (4) reliance upon the misrepresentation or omission;

(5) economic loss; and (6) loss causation.”    Amgen Inc. v.

Connecticut Ret. Plans & Tr. Funds, 568 U.S. 455, 460–61 (2013).

Nothing in the allegations of misconduct since 2012 qualify as

material misrepresentations or omissions in connection with a

purchase or sale of security.    Freihofer’s last investment in VCF

was in 2002; his stock was converted in or around 2005; he

learned of the conversion to NECF shares in 2006; and he has been

shut out from communications with Defendants since 2011.    Given

the five year statute of repose, his filing of a private

securities fraud action in 2017 is untimely and therefore barred

as a matter of law.

III. Violation of Vermont Business Corporations Act

     Freihofer’s second cause of action claims a breach of 11A

V.S.A. § 16.02, which provides rights of inspection to

shareholders of corporations organized under Vermont law.      For

relief on this claim, Freihofer seeks “the provision of records

and things demanded by Plaintiff for inspection and copying.”

ECF No. 1 at 28.   Defendants submit that as a result of document

discovery in this case, all information requested by Freihofer

has now been produced and his cause of action is moot.

     Freihofer does not dispute that the information he requested

has been received.    He nonetheless argues that he is still

entitled to relief in the form of attorney’s fees and costs for


                                 13
his efforts to obtain those documents.    Vermont law provides for

costs and attorney’s fees when a court has ordered inspection and

copying.   See 11A V.S.A. § 16.04(c) (“[i]f the court orders

inspection and copying of the records demanded, it shall also

order the corporation to pay the shareholder’s costs (including

reasonable counsel fees) incurred to obtain the order.”).      Here,

there was no court-ordered inspection.    Freihofer is therefore

not entitled to fees and costs.

IV.   Accounting

      Freihofer’s third and final cause of action seeks production

of documents and a common law accounting.    Freihofer again

concedes that the document request has been satisfied.    With

respect to the request for an accounting, “an equitable

accounting is generally invoked where there is a need for

discovery, the accounts at issue are complicated, there is a

fiduciary or trust relationship, and legal remedies are

inadequate.”    Osier v. Burlington Telecomm., 201 Vt. 483, 495

(2016).    Defendants note that these requirements are cumulative.

      Freihofer has not introduced any facts into the record

demonstrating either complicated accounts or the need for

additional discovery.    As alluded to above, to survive a summary

judgment motion, a non-movant “need[s] to create more than a

‘metaphysical’ possibility that his allegations were correct; he

need[s] to ‘come forward with specific facts showing that there


                                  14
is a genuine issue for trial.’”    Wrobel v. County of Erie, 692

F.3d 22, 30 (2d Cir. 2012) (emphasis omitted) (quoting Matsushita

Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586–87

(1986)).   Defendants submit that they have already provided

extensive discovery in this case, and that without further

evidence of genuine issues of material fact in dispute,

Freihofer’s accounting claim fails as a matter of law.    The Court

agrees.

                            Conclusion

     For the reasons set forth above, Defendants’ motion for

summary judgment (ECF No. 35) is granted.

     DATED at Burlington, in the District of Vermont, this 8th

day of July, 2019.



                               /s/ William K. Sessions III
                               William K. Sessions III
                               District Court Judge




                                  15
